Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10241814 in further view of Vincent, Dawkins, Clark, Li, Vincent_2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 1 of U.S. Patent Application No. 10241814 in view of Vincent, Dawkins, Clark, Li, Vincent_2 as shown in the corresponding table below contains every element of claims (1-20) respectively of the instant application and therefore anticipates the claims.
Present Application No. 16/362158

Claims 1, 8, 15. A method comprising:
receiving a request to migrate a virtual machine from a source host to a
destination host; mapping, by the source host, a memory of the virtual machine to a storage device accessible over a network by the source host and by the destination host; 
caching, by the source host, a portion of a state of the virtual machine to generate
cached data; measuring an amount of the cached data; issuing a synchronization command to flush the cached data by synchronizing the portion of the state of the virtual machine with the storage device;
measuring an amount of time to flush the cached data; determining whether an estimated time period to synchronize is below a threshold time period in view of one or more of the amount of the cached data prior to flushing the cached data, the amount of time to flush the cached data, or an amount of new cached data subsequent to the flushing of the cached data: responsive to determining
 that the estimated time period to synchronize 
the cached data is below the threshold time


U.S. Patent No. 10241814 in view of references 

Claim 1. A method, comprising: receiving a request to migrate a virtual machine from a source host machine to a destination host machine; mapping, by a hypervisor executed by a processing device, memory of the virtual machine on the source host machine to a storage device, wherein the storage device is accessible by the source host machine and by the destination host machine; caching, in cache memory on the source host machine, at least a portion of the memory of the virtual machine; caching, in the cache memory on the source host machine, changes to the virtual machine on the source host machine that occur over a period of time after the mapping; determining whether the virtual machine is to access the mapped memory of the storage device or the cached memory; in response to determining that the virtual machine is to access the cached memory, directing, by the hypervisor, the virtual machine to the cache memory to cause memory accesses of the virtual machine to occur at the cache memory on the source host machine; in response to determining that the virtual machine is to access the mapped memory on the storage device, accessing the memory of the virtual machine from the storage device; issuing a 
Further in view of rejection below provided by prior art.

In further view of rejections provided below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4, 7-11, 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (Pat. No. US 9,367,453) in view of Dawkins (Pub. No. US 2014/0033201) in view of Vincent (Pat. No. US 9,201,612) in further view of Li (Pub. No. US 2012/0110237).
Claim 1, Clark teaches “a method comprising: receiving a request to migrate a virtual machine from a source host to a destination host ([Col. 7, Lines 33-36] For illustrative purposes, assume that virtual machine 112 needs to be brought down and, therefore, virtual machine 114 needs to be brought into service to perform the functionality that was previously being performed by virtual machine 112.); caching, by the source host, a portion of a state of the virtual machine ([Col. 8, Lines 13-24] “The cache data stored within storage device 124 may include cache user data and/or cache metadata. Cache user data may include the actual data segments being stored within storage targets 102, 104, 106, 108. Examples of such cache user data may include but are not limited to database files, spreadsheet files, document files, etc. Cache metadata may include data that locates and/or provides information concerning the cache user data. Examples of such cache metadata may include but are not limited to data that locates the specific data segment within storage device 124, and data that provides information concerning the data segment (e.g., author, edit time/date, expanded description, etc.).”); 
issuing a synchronization command to flush the cached data by synchronizing the portion of the state of the virtual machine with the storage device ([Col. 8, Lines 25-47] “Accordingly and referring also to FIG. 3, cache process 10 may move 200 at least a portion of the cache data from storage device 124 coupled to server computer 116 included within first virtual machine 112 (i.e., the virtual machine to be shut down in this example) to shared storage device 132. Accordingly and for example, each piece of data stored within storage device 124 may be moved to shared storage device 132. Accordingly and at the end of this operation, storage device 124 may be empty and all of the cache data that was previously stored on storage device 124 may be located on shared storage device 132.” Examiner notes as evidence by Dawkins, a request may be provided to initiate VM migration and that a synchronization process of Vincent is based upon an interval/checkpoint [0012])”.
However, Clark may not explicitly teach details regarding the remaining limitations.
Clark does teach performing synchronization between a storage ‘132’ and target VM.
Vincent teaches “mapping, by the source host, a memory of the virtual machine to a storage device accessible over a network by the source host and by the destination host ([Col. 5, Lines 58-65] “FIG. 3 illustrates a VM-HA environment 300 in which a shared storage device 302 is utilized to improve the efficiency of replication process. According to embodiments, the shared storage device may be any storage device accessible to both the primary host computer 104A and the secondary host computer 104B, such as a storage-area network ("SAN") target accessible across the network 112, a disk drive on a common storage bus, a solid-state memory device, and the like.” Examiner notes, storage device of Clark is interpreted as storage 132 of Vincent)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Vincent with the teachings of Clark, Dawkins in order to provide a system that teaches mapping data. The motivation for applying Vincent’s teaching with Clark, Dawkins teaching is to provide a system for improved latency when migrating VMs. Clark, Dawkins, and Vincent are analogous art directed towards VM migration. Together Clark, Dawkins, and Vincent teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Vincent with the teachings of Clark, Dawkins by known methods and gained expected results. 
However, the combination may not explicitly teach the remaining limitations.
Li teaches measuring an amount of the cached data ([0048] S303: incrementally synchronizing data of the updated memory page in the source physical machine, and stopping the monitoring of the source physical machine when an increment value of the updated memory page in the source physical machine is less than a first threshold); measuring an amount of time to flush the cached data; determining whether an estimated time period to synchronize is below a threshold time period in view of one or more of the amount of the cached data prior to flushing the cached data, the amount of time to flush the cached data, or an amount of new cached data subsequent to the flushing of the cached data ([0051] Herein the first threshold may be obtained by comprehensively considering factors such as network speed, tolerable service interruption time, etc. Specifically, it may be calculated as follows: "threshold=network speed.times.tolerable service interruption time". For example, when a certain service tolerates an interruption of 1 s at most, and the source physical machine and the target virtual server are connected to each other through a Gigabit network card, then the threshold=1,000 Mb/s.times.1 s=1,000 Mb data (“amount of time to flush the cached data”). That is, under an implementation, when it is monitored that the increment value of the updated memory page in the source physical machine is less than 1,000 Mb, the next process can be performed.): responsive to determining that the estimated time period to synchronize is below the threshold time period, stopping the virtual machine on the source host ([0115] S512: the Live-P2V stops the source physical machine, and specifically, may through a halt command.); and starting the virtual machine on the destination host ([0113] S511: the VMM Host resumes the virtual machine to the running state.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Li with the teachings of Clark, Dawkins, Vincent in order to provide a system that teaches threshold based migrations. The motivation for applying Li teaching with Clark, Dawkins, Vincent teaching is to provide a system for determining when to migrate a VM for improved performance. Clark, Dawkins, Vincent, Li are analogous art directed towards VM migration. Together Clark, Dawkins, Vincent, Li teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Li with the teachings of Clark, Dawkins, Vincent by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Vincent teaches “the method of claim 1, wherein the caching of the portion of the state of the virtual machine comprises: storing, in local memory on the source host, the portion of the state of the virtual machine, wherein the synchronization command is to store on the storage device the portion that is stored in the local memory ([Col. 5, Lines 58-67] “FIG. 3 illustrates a VM-HA environment 300 in which a shared storage device 302 is utilized to improve the efficiency of replication process. According to embodiments, the shared storage device may be any storage device accessible to both the primary host computer 104A and the secondary host computer 104B, such as a storage-area network ("SAN") target accessible across the network 112, a disk drive on a common storage bus, a solid-state memory device, and the like. As described above, the guest OS 114 executing in the primary virtual machine 108 may frequently write pages of guest memory to a page cache on the shared storage device. The writes to the page cache can be handled by the VMM 102 on the primary host computer 104A. In addition, the actual writes to the page cache will queue with the other disk writes, network output, and the like that occur between checkpoints, and the queued writes will be flushed to the shared storage device 302 upon synchronization.”)”.
Rational to claim 1 is applied here.
Claim 3, the combination teaches the claim, wherein Vincent teaches “the method of claim 1 further comprising: determining whether the virtual machine is to access the mapped memory on the storage device or a local memory of the source host; in response to determining that the virtual machine is to access the local memory, directing the virtual machine to the local memory to cause memory accesses of the virtual machine to occur at the local memory on the source host; and in response to determining that the virtual machine is to access the mapped memory on the storage device, accessing the mapped memory of the virtual machine on the storage device ([Col. 6, Line 60- Col. 7, Line 23] “According to a further embodiment, if the primary virtual machine 108 writes to a page of guest memory that is already marked as dirty and synchronized-with-disk in the memory page map 206, then the synchronized-with-disk flag 212 for that page is cleared by the VMM 102. In addition, if the VMM 102 receives a request to write a page of guest memory to a location on the shared storage device 302 that currently contains a page of guest memory marked as synchronized-with-disk in the memory page map 206, the VMM 102 queues the write and delays application of the queued write until the dirty page of guest memory 210 is retrieved by the replication engine 202 on the secondary host computer 104B during synchronization. For example, the secondary host computer 104B may lazily read the dirty pages of guest memory 210 from the shared storage device 302. If a write to a location on the shared storage device 302 containing a dirty page of guest memory 210 occurs on the primary host computer 104A, the VMM 102 on the secondary host computer 104B may not have yet read the page from the shared storage device. In one embodiment, upon receiving a request from the primary virtual machine 104 to write to a location on the shared storage device 302 containing a dirty page of guest memory 210, the VMM 102 on the primary host computer 104A sends a signal to the VMM on the secondary host computer 104B to instruct the VMM to retrieve the dirty page of guest memory 210 from the location(s) on the shared storage device 302. The VMM 102 the secondary host computer 104B may then send an acknowledgment back to the VMM on the primary host computer 104A once the page of guest memory has been retrieved.”)”.
Rational to claim 1 is applied here.
Claim 4, the combination teaches the claim, wherein Dawkins teaches “the method of claim 1, wherein the request is issued responsive to a triggering event of a system condition of the source host ([0012] “The migration can be performed because a failover event occurred on server 110, because server 110 is being maintained, because another server of primary site 102 is less heavily loaded than server 110, or for another reason, as needed or desired. For example, the other server may have more processing capacity than server 110, may have more available internal memory than server 110, may have greater available network bandwidth than server 110, may be less heavily loaded in some other capability, or a combination thereof.”)”.
Rational to claim 1 is applied here.
Claim 7, the combination teaches the claim, wherein Vincent teaches “the method of claim 1 further comprising: transmitting a remaining portion of the state of the virtual machine from the source host to the destination host to complete migration of the virtual machine, wherein the remaining portion of the state of the virtual machine comprises at least one of: a CPU register, a register of a network card exposed to the virtual machine, or a device accessible to the virtual machine ([Col. 5, Lines 58-67] “FIG. 3 illustrates a VM-HA environment 300 in which a shared storage device 302 is utilized to improve the efficiency of replication process. According to embodiments, the shared storage device may be any storage device accessible to both the primary host computer 104A and the secondary host computer 104B, such as a storage-area network ("SAN") target accessible across the network 112, a disk drive on a common storage bus, a solid-state memory device, and the like. As described above, the guest OS 114 executing in the primary virtual machine 108 may frequently write pages of guest memory to a page cache on the shared storage device. The writes to the page cache can be handled by the VMM 102 on the primary host computer 104A. In addition, the actual writes to the page cache will queue with the other disk writes, network output, and the like that occur between checkpoints, and the queued writes will be flushed to the shared storage device 302 upon synchronization.”)”.

Claim 8 “a system comprising: a memory; and a processing device, operatively coupled with the memory, to: receive a request to migrate a virtual machine from a source host to a destination host; map, by the source host, first memory of the virtual machine to a storage device accessible over a network by the source host and by the destination host; cache, by the source host, a portion of a state of the virtual machine to generate cached data; measure an amount of the cached data:
issue a synchronization command to flush the cached data by synchronizing the portion of the state of the virtual machine with the storage device; measure an amount of time to flush the cached data:
determine whether an estimated time period to synchronize is below a threshold time period in view of one or more of the amount of the cached data prior to flushing the cached data, the amount of time to flush the cached data, or an amount of new cached data subsequent to the flushing of the cached data; responsive to determining that the estimated time period to synchronize is below the threshold time period, stop the virtual machine on the source host; and start the virtual machine on the destination host” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 9, “the system of claim 8, wherein to cache the portion of the state of the virtual machine, the processing device is to: store, in local memory on the source host, the portion of the state of the virtual machine, wherein the synchronization command is to store on the storage device the portion that is stored in the local memory” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 10, “the system of claim 8, wherein the processing device is further to: determine whether the virtual machine is to access the mapped first memory on the storage device or a local memory of the source host; in response to determining that the virtual machine is to access the local memory, direct the virtual machine to the local memory to cause memory accesses of the virtual machine to occur at the local memory on the source host; and in response to determining that the virtual machine is to access the mapped first memory on the storage device, access the mapped first memory of the virtual machine on the storage device” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 11, “the system of claim 8, wherein the request is issued responsive to a triggering event of a system condition of the source host” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 14, “the system of claim 8, wherein the processing device is further to: transmit a remaining portion of the state of the virtual machine from the source host to the destination host to complete migration of the virtual machine, wherein the remaining portion of the state of the virtual machine comprises at least one of: a CPU register, a register of a network card exposed to the virtual machine, or a device accessible to the virtual machine” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 15, “A non-transitory computer readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: receive a request to migrate a virtual machine from a source host to a destination host; map, by the source host, a memory of the virtual machine to a storage device accessible over a network by the source host and by the destination host; cache by the source host, a portion of a state of the virtual machine to generate cached data; measure an amount of the cached data: issue a synchronization command to flush the cached data by synchronizing the portion of the state of the virtual machine with the storage device; measure an amount of time to flush the cached data: determine whether an estimated time period to synchronize is below a threshold time period in view of one or more of the amount of the cached data prior to flushing the cached data, the amount of time to flush the cached data, or an amount of new cached data subsequent to the flushing of the cached data: issue a synchronization command to flush the cached data by synchronizing  the portion of the state of the virtual machine with the storage device; responsive to determining, that the estimated time period to synchronize is below the threshold time period, stop the virtual machine on the source host; and start the virtual machine on the destination host” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 16, “the non-transitory computer readable storage medium of claim 15, wherein to cache the portion of the state of the virtual machine, the processing device is to: store, in local memory on the source host, the portion of the state of the virtual machine, wherein the synchronization command is similar to claim 2 and therefore rejected with the same references and citations.
Claim 17, “the non-transitory computer readable storage medium of claim 15, wherein the processing device is further to: determine whether the virtual machine is to access the mapped memory on the storage device or a local memory of the source host; in response to determining that the virtual machine is to access the local memory, direct the virtual machine to the local memory to cause memory accesses of the virtual machine to occur at the local memory on the source host; and in response to determining that the virtual machine is to access the mapped memory on the storage device, access the mapped memory of the virtual machine on the storage device” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 18, “the non-transitory computer readable storage medium of claim 15, wherein the request is issued responsive to a triggering event of a system condition of the source host” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 5, 12, 19  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Dawkins in view of Vincent in view of Li in further view of Wu (Pub. No. US 2011/0276963).
Claim 5 the combination may not explicitly teach the limitations of the claim.
Wu teaches “the method of claim 1, wherein the mapping of the memory of the virtual machine to the storage device is responsive to starting the virtual machine on the source host ([0087] In this application, as a virtual machine implementing a virtualized server is started, the virtual machine will begin to read storage blocks from its mapped virtual LUN. The branch and data center virtual storage array interfaces will use knowledge about the data and the behavior of the virtual machine to automatically prefetch additional storage blocks likely to be accessed by the virtual machine in the near future. These prefetched additional storage blocks are transferred via the WAN from the corresponding physical LUN at the data center to the branch location, where they are cached. If virtual storage array interfaces make correct predictions of the virtual machine's future storage requests, then future storage block requests from the virtual machine will be fulfilled from the branch location storage block cache. Thus, the branch location virtual machines can start and boot without waiting for a complete copy of any physical LUN to be transferred to the branch location.)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Wu with the teachings of Clark, Dawkins, Vincent, Li in order to provide a system that teaches that mapping of Vincent is performed upon startup. The motivation for applying Wu teaching with Clark, Dawkins, Vincent, Li teaching is to provide a system for mapping memory. Clark, Dawkins, Vincent, Li, Wu are analogous art directed towards VM migration. Together Clark, Dawkins, Vincent, Li, Wu teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Wu with the teachings of Clark, Dawkins, Vincent, Li by known methods and gained expected results. 
Claim 12, “the system of claim 8, wherein the processing device is to map the memory of the virtual machine to the storage device responsive to starting the virtual machine on the source host” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 19, “the non-transitory computer readable storage medium of claim 15, wherein the processing device is to map the memory of the virtual machine to the storage device responsive to starting the virtual machine on the source host” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 6, 13, 20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Dawkins in view of Vincent in view of Li in further view of Vincent_2 (Pat. No. US 8,615,579).
Claim 6 the combination may not explicitly teach the limitations of the claim.
Vincent_2 teaches “the method of claim 1 further comprising: estimating an amount of downtime to migrate the virtual machine in view of the estimated time period to synchronize, wherein the stopping of the virtual machine on the source host is further responsive to determining that the estimated amount of downtime is less than a threshold amount of downtime ([Col. 6, Lines 46-65] “Such migration policies may specify, for instance, a maximum downtime of a virtual machine instance during migration. These policies may then be used in conjunction with determined resource use patterns in order to select preferred time periods of migration. For example, virtual machine instance 108a may have a determined pattern of low RAM usage every hour for a period of 5 minutes, as well as every 24 hours for 3 hours. The migration manager 110a may determine that scheduling a migration including the 5 minute period of lowered RAM usage would still require a downtime longer than that allowed within the migration policies. In addition, the migration manager 110a may determine that scheduling a migration including all or part of the 3 hour lowered RAM usage period would result in a downtime within the limitations specified in the migration policies. In this example, migration including all or part of the 3 hour lowered RAM usage period would be preferred to migration during all or part of the 5 minute lowered RAM usage period. In addition to specification of allowed downtime, migration policies may specify that certain time periods are more or less preferred for migration of virtual machine instances, or that migration may not occur within certain time periods. As such, the migration profile may reflect that a certain time period is disfavored for migration of a virtual machine instance, even when it may be a period of lowered resource usage. For example, the 3 hour period of lowered RAM usage described above may occur at a point where access to the virtual machine instance 108a is essential. The migration manager 110a would then determine that, despite the lowered RAM usage of virtual machine instance 108a, a migration should be avoided during this period.”)”.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the teachings of Vincent_2 with the teachings of Clark, Dawkins, Vincent, Li in order to provide a system that teaches downtime based migration. The motivation for applying Vincent_2 teaching with Clark, Dawkins, Vincent, Li teaching is to provide a system for improving upon latency during migration. Clark, Dawkins, Vincent, Li, Vincent_2 are analogous art directed towards VM migration. Together Clark, Dawkins, Vincent, Li, Vincent_2 teach every limitation of the claimed invention. Since the teachings were analogous art known at the time of invention, one of ordinary skill could have applied the teachings of Vincent_2 with the teachings of Clark, Dawkins, Vincent, Li 
Claim 13, “the system of claim 8, wherein the processing device is further to: estimate an amount of downtime to migrate the virtual machine in view of the estimated time period to synchronize, wherein the processing device is to stop the virtual machine on the source host further responsive to determining that the estimated amount of downtime is less than a threshold amount of downtime” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 20, “the non-transitory computer readable storage medium of claim 15, wherein the processing device is further to: estimate an amount of downtime to migrate the virtual machine in view of the estimated time period to estimated synchronize wherein the processing device is to stop the virtual machine on the source host further responsive to determining that the estimated amount of downtime is less than a threshold amount of downtime” is similar to claim 6 and therefore rejected with the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199